  USDC IN/ND case 3:19-cv-00416-MGG document 61 filed 03/10/21 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 WILLIAM HOLLY,

               Petitioner,

                      v.                              CAUSE NO. 3:19-CV-416-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       William Holly, a prisoner without a lawyer, filed a habeas corpus petition to

challenge the calculation of his sentence under Case No. 02D04-9105-CF-255 in the

Allen Superior Court. According to the Warden, his earliest possible release date is in

2031, but Holly maintains that he should already be released.

       Before granting habeas relief, the court must ensure that the petitioner has

exhausted all available remedies in State court. 28 U.S.C. § 2254(b)(1)(A); Lewis v.

Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). As the Seventh Circuit has explained:

       Inherent in the habeas petitioner’s obligation to exhaust his state court
       remedies before seeking relief in habeas corpus, see 28 U.S.C. §
       2254(b)(1)(A), is the duty to fairly present his federal claims to the state
       courts . . . . Fair presentment in turn requires the petitioner to assert his
       federal claim through one complete round of state-court review, either on
       direct appeal of his conviction or in post-conviction proceedings. This
       means that the petitioner must raise the issue at each and every level in
       the state court system, including levels at which review is discretionary
       rather than mandatory.

Id. at 1025-26. Until exhaustion has occurred, federal habeas relief is not available. Id.
  USDC IN/ND case 3:19-cv-00416-MGG document 61 filed 03/10/21 page 2 of 3


       The Warden argues that Holly has failed to exhaust his State court remedies with

respect to his habeas claim. In response, Holly describes himself as a federal prisoner

and argues that his only avenue for relief is in federal court. To start, Holly is not a

federal prisoner; he is currently incarcerated at a facility maintained by the Indiana

Department of Correction pursuant to a sentence issued by the Allen Superior Court for

committing criminal offenses as defined by Indiana statutory law. ECF 5-1; ECF 23-4.

While Holly was once a federal prisoner, he has completed his federal sentence and that

the United States Department of Justice released him from its custody. ECF 23-5.

Further, under Indiana law, inmates may challenge their sentence calculations in State

court by filing a petition for post-conviction relief or a petition for a writ of habeas

corpus depending on the specific nature of their claims. Willet v. State, 151 N.E.3d 1274,

1278 (Ind. App. 2020); Hardley v. State, 893 N.E.2d 740, 743 (Ind. App. 2008).

Consequently, Holly has an avenue for relief in State court.

       Holly also argues that he has exhausted his State court remedies but declined to

provide the case numbers. Instead, he maintains that the court already has them.

Notably, the Seventh Circuit determined that Holly’s claim in this case did not

challenge his conviction or sentence but instead was a claim that “Indiana’s correctional

officials have miscalculated his release date in light of the fact that he started serving his

sentenced while in federal custody.” ECF 1 at 2. While Holly has challenged his

sentence or conviction in State court, these proceedings do not suffice to exhaust State

court remedies on a claim that State officials has miscalculated his sentence, and the

court is unaware of any State court proceedings in which Holly has raised the claim


                                              2
  USDC IN/ND case 3:19-cv-00416-MGG document 61 filed 03/10/21 page 3 of 3


presently before the court. Accordingly, the court dismisses this case without prejudice

because Holly has not exhausted his State court remedies.

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when the court dismisses a petition on procedural grounds, the petitioner

must show that reasonable jurists would find it debatable (1) whether the court was

correct in its procedural ruling and (2) whether the petition states a valid claim for

denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is

no basis for finding that jurists of reason would debate the correctness of this

procedural ruling or for encouraging Holly to proceed further in federal court until he

has exhausted his claims in State court.

       For these reasons, the court:

       (1) DISMISSES without prejudice the amended petition pursuant to Rule 4 of the

Rules Governing Section 2254 Cases because the claim is unexhausted;

       (2) DENIES William Holly a certificate of appealability pursuant to Section 2254

Habeas Corpus Rule 11; and

       (3) DIRECTS the clerk to close this case.

       SO ORDERED this March 10, 2021.


                                                          s/Michael G. Gotsch, Sr.
                                                          Michael G. Gotsch, Sr.
                                                          United States Magistrate Judge




                                              3
